             Case 2:16-cr-00294-JCM-VCF Document 276 Filed 12/29/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***

4
      UNITED STATES OF AMERICA,
5
                           Plaintiff,
6                                                            2:16-cr-00294-JCM-VCF
      vs.
7                                        ORDER
      JASON GOLDSBY, RUDY REDMOND,
8
      KAILI TUALAU, AND BONNIE MADRIGAL, MOTION TO RELEASE GRAND JURY
9
                                         TRANSCRIPT [ECF No. 259]
                     Defendants.
10

11
             Before the Court is defendant Kaili Tualau motion to release grand jury transcripts (ECF No.
12
     259). The Court ordered the government to provide the court with the grand jury transcripts for in
13
     camera review (ECF No. 271) and the Court has reviewed the transcripts in camera. The Court denies
14
     defendant Tualau’s motion to release the grand jury transcripts. (ECF No. 259).
15
        I.      Background
16
             The government charged defendant and several other co-defendants in a 14-count superseding
17
     indictment. (ECF No. 73). The charges stem from alleged robberies at various EZ Pawn businesses in
18
     the Las Vegas valley between the Spring and Fall of 2016: in co-defendant Jason Goldsby’s motion to
19
     suppress (ECF No. 258) he alleges that a search warrant affidavit incorrectly stated that Goldsby
20
     provided a certain phone number, ending in 7534, when pawning a stolen watch on August 1, 2016.
21
     That motion is still pending before the Court. Based on co-defendant Goldsby’s motion, Tualau filed the
22
     instant motion to release “any testimony related to the pawn-ticket raised by Mr. Goldsby” so that he
23
     may determine whether the indictment in this case was “secured by materially false information.” (ECF
24
     No. 259 at 2).
25

                                                         1
           Case 2:16-cr-00294-JCM-VCF Document 276 Filed 12/29/20 Page 2 of 2




1             The government argues that the allegedly false statement – that Goldsby provided the 7534

2    number when pawning a stolen watch on August 1, 2016 – was not presented to the grand jury. (ECF

3    No. 267 at 3). Defendant Tualau requested in his reply that the government provide the grand jury

4    testimony in this case to the Court to verify that no misrepresentation exists. (ECF No. 269 at 2). The

5    Court ordered the government to submit the testimony presented to the grand jury for an in-camera

6    inspection. (ECF No. 271) The Court has reviewed the grand jury transcripts in camera.

7       II.      Discussion

8             Fed. R. Crim. P. 6 (e)(2) states grand jury proceedings must be kept secret “[u]nless these rules

9    provide otherwise.” The Court may order grand jury proceedings to be disclosed to a defendant who

10   shows a “particularized need,” that without the transcript, he would be prejudiced. United States v.

11   Plummer, 941 F.2d 799, 806 (9th Cir. 1991); Douglas Oil of California y. Petrol Stops NW., 441 U.S.

12   211,221,223 (1979). Speculation is insufficient to constitute a particularized need. United States v,

13   Walczak, 783 F.2d852,857 (9th Cir. L986).

14            After reviewing the grand jury transcripts, the Court finds that the allegedly false portion of that

15   statement – that Goldsby provided the 7534 number when pawning a stolen watch on August 1, 2016 –

16   was not presented to the grand jury. Since the grand jury did not consider the allegedly false statement

17   regarding the 7534 number, there is no particularized need to disclose the transcript to defendant Tualau

18   and he will not be prejudiced by keeping the grand jury proceedings in this case secret.

19            ACCORDINGLY,

20            IT IS ORDERED that defendant Kaili Tualau’s motion to release grand jury transcripts (ECF

21   No. 259) is DENIED.

22            DATED this 29th day of December 2020.

23
                                                                    _________________________
24                                                                  CAM FERENBACH
                                                                    UNITED STATES MAGISTRATE JUDGE
25

                                                            2
